       Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


PAMELA SWAIN


      Plaintiff,
                                                            CV619-003
V.
                                                                           mix


HARVEY WEINSTEIN; THE
WEINSTEIN COMPANY. DR.PHIL
                                                                                         >opi
MCGRAW


       Defendants.



                          AMENDED COMPLAINT; ARBITRATION


      Pamela Swain,pro se and informa pauperis, is amending the original complaint

to drop any request for criminal prosecution towards Harvey Weinstein and Tony

Robbins as per judge request that only federal prosecutors are able to bring criminal

charges on cyber and internet criminals. The Plaintiff DOES HAVE SPECIFIC evidence

to prove that, in fact, Harvey Weinstein and Tony Robbins, actively used these illegal

devices to stalk, harass, and cyberbully her for 5 years.

      The Plaintiff Swain, pro se, wishes to remind the court that in the September 2017

(well within the statute of limitations)that the person who identified himself at Tony

Robbins issued threats that involved naming a US SENATOR Steve Cohen, and

GEORGIA STATE REPRESENTATIVE Allan Peake, and others.
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 2 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 3 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 4 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 5 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 6 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 7 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 8 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 9 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 10 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 11 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 12 of 13
Case 6:19-cv-00003-RSB-CLR Document 13 Filed 03/09/20 Page 13 of 13
